     Case: 1:13-cv-01569 Document #: 132 Filed: 11/13/18 Page 1 of 3 PageID #:2155



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

PRENDA LAW, INC. and PAUL DUFFY,                      )
                                                      )
        Plaintiffs/Counterdefendants,                 )       Civil Action No. 1:13-cv-01569
                                                      )              consolidated with
v.                                                    )       Civil Action No. 1:13-cv-04341
                                                      )
PAUL GODFREAD and ALAN COOPER,                        )
                                                      )       Hon. Gary R. Feinerman
        Defendants/Counter-Plaintiffs.                )

DEFENDANTS’ MOTION TO TAKE JUDICIAL NOTICE OF CORPORATION FILE DETAIL
   REPORT FROM THE ILLINOIS SECRETARY OF STATE FOR PRENDA LAW, INC.

        Pursuant to Federal Rule of Evidence 201, Defendants Godfread and Cooper respectfully

request that the Court take judicial notice of the following facts:

        1.     According to the Office of the Illinois Secretary of State website Corporation File

Detail Report, Prenda Law, Inc. was incorporated on November 7, 2011. (Ex. A)

        2.     According to the Office of the Illinois Secretary of State website Corporation File

Detail Report, Prenda Law, Inc. was voluntarily dissolved on July 26, 2013. (Ex. A)

        3.     According to the Office of the Illinois Secretary of State website Corporation File

Detail Report, Prenda Law, Inc. filed its most recent annual report on February 6, 2013. (Ex. A)

        4.     Courts may take judicial notice of a corporation’s filing on the Illinois Secretary

of State website. Lengerich v. Columbia Coll., 633 F.Supp.2d 599, 607 n.2 (N.D. Ill. 2009)

        5..    Courts may take judicial notice of documents in the public record. Fed.R.Evid.

201(b)(2); Menominee Indian Tribe of Wisconsin v. Thompson, 161 F.3d 449, 456 (7th Cir. 1998)

(“Judicial notice of historical documents, documents contained in the public record, and reports

of administrative bodies is proper.”) “Judicial notice is most frequently used for noticing the
   Case: 1:13-cv-01569 Document #: 132 Filed: 11/13/18 Page 2 of 3 PageID #:2156



contents of court records such as judicial orders or decrees.” ABN AMRO, Inc. v. Capital Int’l

Ltd., No. 04 C 3123, 2007 WL 845046, at *9 (N.D. Ill. Mar. 16, 2007). The Seventh Circuit has

indicated that courts may even have an obligation to take judicial notice of documents in related

proceedings where the proceedings have a direct relation to the matters at issue. See Opoka, v.

I.N.S., 94 F.3d 392, 394 (7th Cir. 1996) (“This court, however, has the power, in fact the

obligation, to take judicial notice of the relevant decisions of courts and administrative agencies,

whether made before or after the decision under review. Determinations to be judicially noticed

include proceedings in other courts, both within and outside of the federal judicial system, if the

proceedings have a direct relation to matters at issue.” (internal quotations omitted)).

       6.      The facts Godfread and Cooper ask the Court to take judicial notice of fall

squarely within Fed.R.Evid. 201 because they are easily ascertainable from public records on the

Illinois Secretary of State website, the accuracy of which cannot be reasonably questioned.

Godfread and Cooper respectfully request that the Court take judicial notice of the points

enumerated herein, and the entire contents of Ex. A attached hereto.

Dated: November 13, 2018                                      Respectfully submitted,


                                                              /s/ Erin K. Russell
                                                              The Russell Firm, LLC
                                                              650 W Lake Street, Suite 210A
                                                              Chicago, IL 60661
                                                              T: 312-994-2424
                                                              F: 312-706-7966
                                                              erin@russellfirmip.com
                                                              ARDC # 6287255

                                                              /s/ Jason E. Sweet
                                                              ____________________
                                                              BOOTH SWEET LLP
                                                              32R Essex Street
                                                              Cambridge, MA 02139
                                                              Tel.: (617) 250-8602
                                                              Fax: (617) 250-8883
   Case: 1:13-cv-01569 Document #: 132 Filed: 11/13/18 Page 3 of 3 PageID #:2157



                                                               jsweet@boothsweet.com
                                                               BBO# 668596

                                                       Counsel for Defendants and Counter-Plaintiffs
                                                       Paul Godfread and Alan Cooper


                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2018, the foregoing document, filed through the ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing. Notice will also be delivered via USPS Priority Mail to:

Paul R. Hansmeier                                              John Steele
9272 Cortland Alcove                                           18871 N. 69th Ave.
Woodbury, MN 55125                                             Glendale, AZ 85308


                                                               /s/ Erin K. Russell
